Title: To Thomas Jefferson from Augustin Francois Silvestre, 19 September 1807
From: Silvestre, Augustin Francois
To: Jefferson, Thomas


                        
                            Monsieur le Président
                            
                            Paris, le 19 Septembre 1807
                        
                        J’ai communiqué à la Société d’Agriculture du département de la Seine la lettre que vous m’avez fait
                            l’honneur de m’adresser. Elle n’a pu qu’être tres flattée du prix Que Votre Excellence attache au titre de son Associé
                            étranger et au témoignage public d’estime qu’elle a cru vous devoir pour le travail intéressant que vous lui aviez envoyé
                            sur le perfectionnement de la charrue. En recevant avec une vive reconnoissance l’offre que vous voulez bien lui faire, de
                            lui donner connoissance de tous les ouvrages tendans aux progrès de l’Agriculture qui pourront être publiés dans la partie
                            du Nouveau Continent confiée à votre administration, La Société s’estimera heureuse, si ses propres travaux peuvent y
                            devenir l’occasion de quelque amélioration importante. Dans cette vue, et pour commencer un échange, qui ne peut qu’être
                            utile au perfectionnement de l’art agricole dans l’un et l’autre hémisphére, elle prend la liberté d’adresser à Votre
                            Excellence une charrue nouvelle, dont la construction lui a paru, après de nombreuses expériences comparatives faites avec
                            le plus grand soin, supérieure à toutes les charrues connues en Europe, et à l’auteur de laquelle elle a décerné, dans sa
                            dernière séance publique, une partie du prix qu’elle avait proposé sur cet objet important. Un des principaux avantages de
                            cette charrue est d’établir une excellente ligne de tirage, en exigeant beaucoup moins de force que les charrues
                            ordinaires pour être mise en mouvement. Sa construction et ses usages seront décrits avec tous les détails nécessaires,
                            dans un des volumes des mémoires de la Société. Ce volume contiendra toutes les pièces relatives au perfectionnement de la
                            charrue, que la Société a jugées dignes d’être publiées. En attendant que je puisse avoir l’honneur de vous l’adresser, la
                            Société, pour ne pas retarder le tribut qu’elle vous doit en qualité d’Associé, m’a chargé de vous envoyer les 6e. 7e. 8e.
                            et 9e. volumes qui sont dejà imprimés, ainsi que divers mémoires particuliers et rapports qu’elle a cru devoir publier
                            séparement.
                        La Société vous prie aussi d’accepter un exemplaire de la nouvelle édition du Theâtre d’Agriculture d’Olivier
                            de Serres, publiée par ses soins; ouvrage qui, après deux Siècles d’existence, n’a encore vieilli que pour le Style, et
                            qui sera toujours le guide le plus assuré des Agriculteurs. Cette édition est augmentée d’un grand nombre de notes et
                            d’éclaircissemens, que l’introduction de nouvelles cultures et quelques perfectionnemens ajoutés aux anciennes rendaient
                            nécessaires, et qui ont été fournis par divers membres de la Société.
                        La Société, en vous offrant le résultat de ses travaux et un instrument de labourage plus perfectionné que
                            ceux qui lui sont connus, desire que cet hommage puisse être agréable à Votre Excellence et qu’elle y trouve quelque moyen
                            d’amélioration pour l’agriculture du pays qu’elle gouverne avec tant de sagesse. 
                  je suis, avec un profond respect,
                            Monsieur le Président, De Votre Excellence, Le trez humble et trez obéissant Serviteur
                        
                            Silvestre
                            
                        
                        
                    